—Appeal from a decision of the Unemployment Insurance Appeal Board, filed November 12, 1991, which, inter alia, ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
Claimant was assured when she was hired that her inexperience in a Japanese business environment would not be a problem in her job. Soon after she started work, claimant was bothered by her lack of knowledge of the Japanese language. Her employer, however, was not dissatisfied with claimant’s performance and, after claimant noted her concerns in this regard, the employer told claimant that he would try to make some changes. Despite the fact that her employer asked claimant to stay to give him a chance to create a better working environment for her, claimant decided to leave after only three weeks of employment. As the Unemployment Insurance Appeal Board noted, claimant’s decision to leave was premature because she failed to give her employer any opportunity to rectify the situation (see, Matter of Zurzolo [Levine], 53 AD2d 758). Under the circumstances, the decision of the Board that claimant left her employment for personal and noncompelling reasons, and therefore without good cause, is supported by substantial evidence and must be upheld (see, Matter of Sillan [French Tel. Cable Co. — Levine], 53 AD2d *1008719). Finally, the unemployment insurance benefits that claimant received were properly held recoverable (see, Labor Law § 597 [4]; Matter of Barber [Roberts], 121 AD2d 767).
Mikoll, J. P., Yesawich Jr., Levine, Mercure and Crew III, JJ., concur. Ordered that the decision is affirmed, without costs.